DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.

Information Disclosure Statement
The information disclosure statement filed 5/27/22 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a legible copy of foreign patent documents JP 3211681 B2 and KR 101782542 B1 in English are required.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to because “Painting PSystem” 40 in Fig. 1 should read –Painting System—.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In Para. 0021, line 13, “include relative positional relation” should read –include a relative positional relation--.
In Para. 0040, line 12, “spay concentration” should read –spray concentration--.
In Para. 0052, line 8, “nay be” should read –may be--.
Para. 0116 should be removed since it has the same content as the paragraph under cross-reference of related applications” section.
Appropriate correction is required.


Claim Objections
Claim 3 is objected to because of the following informalities:  “a proportion of a diffuse reflection component….a proportion of a specular reflection component” should read –the proportion or the diffuse reflection component…the proportion of the specular reflection component--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisitor configured to acquire,” “a separator configured to respectively obtain,” a determiner configured to synthesize,” and “the determiner is configured to determine” in claim 1, “the separator is configured to respectively obtain” in claim 2, “the determiner is configured to synthesize” and the determiner is configured to determine” in claim 4, “a lighting system configured to irradiate” in claim 5, “the determiner is configured to determine” in claim 6, “the determiner is configured to determine” in claim 7, “an acquisitor configured to acquire” and “a storage configured to store” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a condition of the surface of the object" in line 2.  It is unclear and indefinite if this is the same as the condition of the object in claim 1 from which it depends. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeyuki et al. (JP 2005181038 A, see attached machine translation; hereinafter “Takeyuki”).
Regarding claim 10, Takeyuki teaches, an inspection system comprising (As shown in Para. 0017, a high-color reproduction design system determines the paint color of the car body; Para. 0019): 
an acquisitor configured to acquire a plurality of images representing a surface of an object (Para. 0020: “the color material multispectral image acquisition unit 10 illuminates an object having a reflection characteristic to be reflected in computer graphics (hereinafter, referred to as a color material 18) with light from an illumination light source 20. The light reflected from the color material 18 is captured as a multispectral image by a multispectral camera. In the present embodiment, the coloring material 18 is an actual coating plate constituting the body of the car”; As shown in Para. 0071, a plurality of multispectral images are obtained);
and a storage configured to store information about the surface of the object obtained based on the plurality of images acquired by the acquisitor (Para. 0026: “the color material multispectral image storage unit 48 stores the multispectral image of the color material 18 obtained by the multispectral camera 32”; As shown in Para. 0071, a plurality of multispectral images are obtained).
Regarding claim 11, Takeyuki teaches, the inspection system of claim 10 (see claim 10 above), wherein the information about the surface of the object includes information about a shape of the object (As shown in Para. 0104, the shape of the color material is estimated from the images; Para. 0067: “existing object data 28B describes the shape data and the material characteristics of the object”; As shown in Para. 0097, the color material has a certain curvature (i.e. shape)).

Allowable Subject Matter
Claims 1-6 and 8-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Takeyuki (JP 2005181038 A, see attached machine translation) appears to be the closest prior art of record. The closest prior art fails to anticipate or render obvious at least the following claimed allowable subject matter or limitations in combination with the rest of the claim.
Regarding claims 1 and 8, Takeyuki teaches an inspection system/method that acquires multispectral images of the body of a car and obtaining diffuse reflection components and spectral reflection components from the multispectral images. However, the cited reference(s), either alone or in combination do not teach or suggest the following limitations in combination with the rest of the claim, such as, inter alia, the plurality of first separate images representing a condition of reflection in which a proportion of a specular reflection component on the surface of the object is greater than a proportion of a diffuse reflection component on the surface of the object; and a determiner configured to synthesize together the plurality of first separate images respectively obtained from the plurality of images to generate a first synthetic image, wherein the determiner is configured to determine a condition of the object based on the first synthetic image.
Claims 2-6 depend on claim 1. These claims are allowable for at least the same reasons given above for claim 1. 
Regarding claim 9, Takeyuki teaches an inspection method that acquires multispectral images of the body of a car and obtaining diffuse reflection components and spectral reflection components from the multispectral images. However, the cited reference(s), either alone or in combination do not teach or suggest the following limitations in combination with the rest of the claim, such as, inter alia, the plurality of separate images representing a condition of reflection in which a proportion of a diffuse reflection component on the surface of the object is greater than a proportion of a specular reflection component on the surface of the object; and synthesizing together the plurality of separate images respectively obtained from the plurality of images to generate a synthetic image, wherein the step of synthesizing together the plurality of separate images includes determining a condition of the object based on the synthetic image.

Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hitoshi et al. (JP 2000193601 A, see attached machine translation) teaches adding differential images and determining whether there is a defect on the surface based on the differential images (Para. 0011).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664